UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	October 31, 2013 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 10/31/13 (Unaudited) COMMON STOCKS (96.7%) (a) Shares Value Aerospace and defense (4.7%) Embraer SA ADR (Brazil) (S) 2,140 $62,895 European Aeronautic Defence and Space Co. (France) 14,190 974,226 General Dynamics Corp. 4,312 373,549 Honeywell International, Inc. 17,850 1,548,131 L-3 Communications Holdings, Inc. 29,977 3,011,190 Northrop Grumman Corp. 12,619 1,356,669 Precision Castparts Corp. 1,605 406,787 Raytheon Co. (S) 19,213 1,582,575 United Technologies Corp. 20,327 2,159,744 Airlines (0.7%) Delta Air Lines, Inc. (S) 44,785 1,181,428 Spirit Airlines, Inc. (NON) 13,978 603,151 Auto components (0.7%) BorgWarner, Inc. 1,502 154,901 Johnson Controls, Inc. 31,717 1,463,740 TRW Automotive Holdings Corp. (NON) 2,569 192,958 Automobiles (0.7%) Ford Motor Co. 60,997 1,043,659 General Motors Co. (NON) 17,172 634,505 Tesla Motors, Inc. (NON) (S) 382 61,097 Beverages (2.4%) Beam, Inc. 27,022 1,818,581 Brown-Forman Corp. Class B 12,260 894,735 Coca-Cola Enterprises, Inc. 49,524 2,066,637 Dr. Pepper Snapple Group, Inc. 21,627 1,024,038 Biotechnology (2.3%) Amgen, Inc. 7,177 832,532 Celgene Corp. (NON) 13,242 1,966,305 Gilead Sciences, Inc. (NON) 35,630 2,529,374 Vertex Pharmaceuticals, Inc. (NON) 5,194 370,540 Building products (0.1%) Fortune Brands Home & Security, Inc. 6,582 283,553 Capital markets (2.8%) Ameriprise Financial, Inc. 8,587 863,337 Blackstone Group LP (The) 5,234 137,550 Carlyle Group LP (The) (Partnership shares) 23,411 723,868 Charles Schwab Corp. (The) 65,692 1,487,924 Invesco, Ltd. 6,887 232,436 KKR & Co. LP 42,825 940,009 Morgan Stanley 29,954 860,578 State Street Corp. 22,785 1,596,545 Chemicals (2.3%) Agrium, Inc. (Canada) (S) 5,882 501,852 Albemarle Corp. 2,442 161,636 Celanese Corp. Ser. A (S) 5,621 314,832 Dow Chemical Co. (The) 15,811 624,060 Ecolab, Inc. 8,511 902,166 Huntsman Corp. 20,615 478,680 LyondellBasell Industries NV Class A 11,829 882,443 Monsanto Co. 13,350 1,400,148 Solvay SA (Belgium) 2,102 328,966 Tronox, Ltd. Class A (S) 2,175 50,221 Commercial banks (2.2%) Fifth Third Bancorp 29,172 555,143 KeyCorp 42,074 527,187 Regions Financial Corp. 112,870 1,086,938 U.S. Bancorp 32,492 1,213,901 Wells Fargo & Co. 48,338 2,063,549 Commercial services and supplies (0.3%) ADT Corp. (The) (NON) (S) 3,799 164,763 Tyco International, Ltd. 17,172 627,637 Communications equipment (1.9%) Cisco Systems, Inc. 98,041 2,205,923 Polycom, Inc. (NON) 4,909 51,054 Qualcomm, Inc. 35,578 2,471,604 Computers and peripherals (4.6%) Apple, Inc. 18,110 9,459,759 Hewlett-Packard Co. 27,610 672,856 NetApp, Inc. (S) 6,915 268,371 SanDisk Corp. (S) 11,719 814,471 Construction materials (0.1%) Eagle Materials, Inc. 652 48,907 Martin Marietta Materials, Inc. 2,363 231,787 Consumer finance (0.9%) American Express Co. 10,751 879,432 Discover Financial Services 25,494 1,322,629 Containers and packaging (0.4%) MeadWestvaco Corp. 16,640 579,904 Sealed Air Corp. 15,246 460,124 Diversified financial services (5.0%) Bank of America Corp. 198,703 2,773,894 Berkshire Hathaway, Inc. Class B (NON) 14,851 1,709,053 Citigroup, Inc. 57,853 2,822,069 CME Group, Inc. 15,177 1,126,285 JPMorgan Chase & Co. 74,850 3,857,769 Diversified telecommunication services (0.8%) Verizon Communications, Inc. (S) 40,204 2,030,704 Electric utilities (1.6%) American Electric Power Co., Inc. 11,636 545,030 Duke Energy Corp. 10,813 775,616 Edison International 13,913 682,154 Exelon Corp. 2,198 62,731 FirstEnergy Corp. 17,183 650,720 NextEra Energy, Inc. 9,460 801,735 PPL Corp. 7,844 240,262 Southern Co. (The) 3,244 132,712 Electrical equipment (0.1%) Schneider Electric SA (France) 2,264 190,371 Energy equipment and services (2.5%) Baker Hughes, Inc. 15,500 900,395 Cameron International Corp. (NON) 4,112 225,584 Frank's International NV (Netherlands) (NON) 4,672 142,916 Halliburton Co. 21,742 1,152,978 Oceaneering International, Inc. 731 62,778 Petrofac, Ltd. (United Kingdom) 33,416 781,996 Rowan Cos. PLC Class A (NON) 5,000 180,400 Schlumberger, Ltd. 26,810 2,512,633 SPT Energy Group, Inc. (China) 412,000 226,911 Food and staples retail (1.8%) Costco Wholesale Corp. 8,962 1,057,516 CVS Caremark Corp. 22,310 1,389,021 Wal-Mart Stores, Inc. 16,927 1,299,147 Walgreen Co. 3,389 200,764 Whole Foods Market, Inc. 6,913 436,418 Food products (1.5%) ConAgra Foods, Inc. (S) 1,185 37,695 General Mills, Inc. 2,177 109,764 Hershey Co. (The) 2,878 285,613 Hillshire Brands Co. 8,138 267,171 Kellogg Co. 5,761 364,383 Kraft Foods Group, Inc. 11,404 620,150 Mead Johnson Nutrition Co. 7,041 574,968 Mondelez International, Inc. Class A 33,066 1,112,340 Pinnacle Foods, Inc. 3,008 81,487 S&W Seed Co. (NON) (S) 13,786 99,121 Tyson Foods, Inc. Class A 1,545 42,750 WhiteWaves Foods Co. Class A (NON) 3,833 76,698 Health-care equipment and supplies (2.1%) Abbott Laboratories 14,895 544,412 Baxter International, Inc. 15,327 1,009,589 Boston Scientific Corp. (NON) 22,161 259,062 CareFusion Corp. (NON) 7,786 301,863 Covidien PLC 12,446 797,913 Intuitive Surgical, Inc. (NON) 568 211,012 Medtronic, Inc. 7,827 449,270 St. Jude Medical, Inc. 11,991 688,163 Surgical Care Affiliates, Inc. (NON) 3,000 78,750 Tornier NV (Netherlands) (NON) 5,871 126,285 Veracyte, Inc. (NON) 4,307 53,364 Zimmer Holdings, Inc. 6,963 609,054 Health-care providers and services (2.0%) Aetna, Inc. 6,609 414,384 Catamaran Corp. (NON) 35,693 1,676,143 Emeritus Corp. (NON) (S) 14,748 282,572 Express Scripts Holding Co. (NON) 27,297 1,706,608 Humana, Inc. 779 71,785 McKesson Corp. 4,254 665,070 UnitedHealth Group, Inc. 1,885 128,670 Hotels, restaurants, and leisure (2.1%) Bloomin' Brands, Inc. (NON) 18,724 468,662 Krispy Kreme Doughnuts, Inc. (NON) (S) 9,949 241,363 Marriott International, Inc. Class A 15,282 688,913 McDonald's Corp. 10,142 978,906 Penn National Gaming, Inc. (NON) (S) 9,719 568,659 Starbucks Corp. 11,804 956,714 Vail Resorts, Inc. 4,885 344,148 Wyndham Worldwide Corp. 12,054 800,386 Household durables (0.7%) D.R. Horton, Inc. (S) 17,046 323,022 Lennar Corp. Class A 5,813 206,652 PulteGroup, Inc. 25,595 451,752 Whirlpool Corp. 5,141 750,637 Independent power producers and energy traders (0.5%) AES Corp. 9,027 127,190 Calpine Corp. (NON) 30,145 608,025 NRG Energy, Inc. (S) 21,221 605,435 Industrial conglomerates (1.1%) Siemens AG (Germany) 20,616 2,638,372 Insurance (2.6%) American International Group, Inc. 30,616 1,581,316 Assured Guaranty, Ltd. 5,579 114,370 Chubb Corp. (The) 3,915 360,493 Genworth Financial, Inc. Class A (NON) 42,019 610,536 Hartford Financial Services Group, Inc. (The) 21,654 729,740 Lincoln National Corp. 9,658 438,570 Marsh & McLennan Cos., Inc. 16,871 772,692 MetLife, Inc. 28,276 1,337,738 Travelers Cos., Inc. (The) 5,695 491,479 Internet and catalog retail (1.8%) Amazon.com, Inc. (NON) 7,156 2,604,999 Ctrip.com International, Ltd. ADR (China) (NON) (S) 5,537 300,382 HomeAway, Inc. (NON) (S) 6,507 192,933 Netflix, Inc. (NON) 891 287,330 Priceline.com, Inc. (NON) 1,086 1,144,459 Internet software and services (3.3%) eBay, Inc. (NON) 28,831 1,519,682 Facebook, Inc. Class A (NON) 9,272 466,011 Google, Inc. Class A (NON) 5,029 5,182,787 Yahoo!, Inc. (NON) 31,006 1,021,028 IT Services (2.3%) Accenture PLC Class A 3,803 279,521 Alliance Data Systems Corp. (NON) (S) 356 84,393 Cognizant Technology Solutions Corp. (NON) 6,618 575,303 Computer Sciences Corp. 13,383 659,247 Fidelity National Information Services, Inc. 12,936 630,630 IBM Corp. 4,773 855,369 MasterCard, Inc. Class A 335 240,229 Visa, Inc. Class A (S) 12,056 2,371,054 Leisure equipment and products (0.3%) Brunswick Corp. 8,050 363,297 Hasbro, Inc. (S) 8,407 434,222 Life sciences tools and services (0.5%) PerkinElmer, Inc. 8,337 317,139 Thermo Fisher Scientific, Inc. 9,720 950,422 Machinery (0.5%) Ingersoll-Rand PLC (S) 7,937 535,986 Joy Global, Inc. (S) 3,265 185,289 Pall Corp. 903 72,710 Stanley Black & Decker, Inc. 6,148 486,245 Xylem, Inc. 1,767 60,962 Media (4.1%) CBS Corp. Class B 33,528 1,982,846 Comcast Corp. Class A 54,232 2,580,359 DISH Network Corp. Class A 8,901 429,028 Liberty Global PLC Ser. C (United Kingdom) (NON) 10,984 822,262 Time Warner Cable, Inc. 4,873 585,491 Time Warner, Inc. 21,557 1,481,828 Twenty-First Century Fox, Inc. 6,236 212,523 Viacom, Inc. Class B 11,729 976,908 Walt Disney Co. (The) (S) 15,961 1,094,765 Metals and mining (0.4%) Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 11,023 405,205 Nucor Corp. (S) 4,797 248,341 Steel Dynamics, Inc. (S) 12,302 221,067 Multi-utilities (0.8%) Ameren Corp. 7,251 262,341 CMS Energy Corp. 4,877 133,922 Dominion Resources, Inc. 7,750 494,063 PG&E Corp. 16,147 675,752 Sempra Energy 5,345 487,143 Multiline retail (1.2%) Dollar General Corp. (NON) 11,444 661,234 Macy's, Inc. 19,695 908,136 Nordstrom, Inc. (S) 7,737 467,856 Target Corp. 12,210 791,086 Oil, gas, and consumable fuels (7.9%) Anadarko Petroleum Corp. 20,651 1,967,834 Cabot Oil & Gas Corp. 14,860 524,855 Cameco Corp. (Canada) 6,571 124,849 Cheniere Energy, Inc. (NON) 8,100 322,380 Chevron Corp. 20,878 2,504,525 CONSOL Energy, Inc. 6,249 228,089 Continental Resources, Inc. (NON) (S) 4,706 536,013 Energy Transfer Equity LP 13,336 901,380 EOG Resources, Inc. 7,104 1,267,354 Exxon Mobil Corp. 47,043 4,215,994 Marathon Oil Corp. 56,785 2,002,239 QEP Resources, Inc. 43,988 1,454,243 Royal Dutch Shell PLC ADR (United Kingdom) 24,704 1,646,769 Suncor Energy, Inc. (Canada) 48,690 1,769,882 Paper and forest products (0.3%) International Paper Co. 16,574 739,366 Personal products (0.5%) Coty, Inc. Class A (S) 77,616 1,193,734 Herbalife, Ltd. 1,616 104,749 Pharmaceuticals (6.0%) AbbVie, Inc. 31,676 1,534,702 Actavis PLC (NON) 10,176 1,573,006 Allergan, Inc. 10,773 976,142 AstraZeneca PLC ADR (United Kingdom) (S) 13,566 717,099 Auxilium Pharmaceuticals, Inc. (NON) 30,340 522,151 Bristol-Myers Squibb Co. 10,496 551,250 Eli Lilly & Co. 25,239 1,257,407 Johnson & Johnson 40,349 3,736,721 Merck & Co., Inc. 29,081 1,311,262 Pfizer, Inc. 52,343 1,605,883 Sanofi ADR (France) (S) 11,790 630,529 ViroPharma, Inc. (NON) 10,490 407,222 Professional services (0.4%) Nielsen Holdings NV 18,499 729,601 Verisk Analytics, Inc. Class A (NON) 3,367 230,707 Real estate investment trusts (REITs) (1.9%) Alexandria Real Estate Equities, Inc. (R) 1,512 99,459 American Campus Communities, Inc. (R) 5,206 179,919 American Homes 4 Rent Class A (NON) (R) 11,601 179,583 American Tower Corp. 13,756 1,091,539 AvalonBay Communities, Inc. (R) 2,782 347,889 Equity Lifestyle Properties, Inc. (R) 5,505 209,135 Plum Creek Timber Co., Inc. (R) (S) 6,809 309,129 Prologis, Inc. (R) 10,353 413,602 Public Storage (R) 2,869 479,037 Simon Property Group, Inc. (R) 3,897 602,281 Ventas, Inc. (R) 10,544 687,891 Vornado Realty Trust (R) 1,412 125,753 Real estate management and development (0.3%) Altisource Residential Corp. (Virgin Islands) 3,755 99,770 CBRE Group, Inc. Class A (NON) 15,927 369,984 RE/MAX Holdings, Inc. Class A (NON) 5,327 150,221 Road and rail (0.7%) CSX Corp. 15,120 394,027 Union Pacific Corp. 9,469 1,433,607 Semiconductors and semiconductor equipment (2.4%) Altera Corp. 2,892 97,171 Applied Materials, Inc. 44,629 796,628 Fairchild Semiconductor International, Inc. (NON) 20,585 260,812 Intel Corp. 51,112 1,248,666 KLA-Tencor Corp. 1,245 81,672 Lam Research Corp. (NON) 15,911 862,854 Magnachip Semiconductor Corp. (South Korea) (NON) 10,063 188,077 Maxim Integrated Products, Inc. 15,043 446,777 Micron Technology, Inc. (NON) 48,576 858,824 Texas Instruments, Inc. (S) 7,724 325,026 Xilinx, Inc. 17,270 784,403 Software (2.7%) Adobe Systems, Inc. (NON) 3,895 211,109 Electronic Arts, Inc. (NON) 7,765 203,831 Intuit, Inc. 5,653 403,681 Microsoft Corp. 80,534 2,846,877 Oracle Corp. 72,843 2,440,241 Red Hat, Inc. (NON) 14,226 615,559 Specialty retail (2.5%) Bed Bath & Beyond, Inc. (NON) (S) 12,026 929,850 Best Buy Co., Inc. 7,846 335,809 Five Below, Inc. (NON) 8,925 430,721 Home Depot, Inc. (The) 22,811 1,776,749 Lowe's Cos., Inc. 21,461 1,068,329 Office Depot, Inc. (NON) (S) 64,172 358,721 TJX Cos., Inc. (The) 20,542 1,248,748 Textiles, apparel, and luxury goods (0.8%) Hanesbrands, Inc. 7,482 509,674 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 7,403 569,661 NIKE, Inc. Class B 6,181 468,273 Tumi Holdings, Inc. (NON) 17,543 374,543 Tobacco (3.0%) Altria Group, Inc. 87,177 3,245,600 Philip Morris International, Inc. 47,595 4,241,666 Trading companies and distributors (0.5%) HD Supply Holdings, Inc. (NON) 7,208 145,530 WESCO International, Inc. (NON) (S) 12,255 1,047,312 Water utilities (0.1%) American Water Works Co., Inc. 3,631 155,661 Total common stocks (cost $204,482,852) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 5,340 $337,906 Total convertible preferred stocks (cost $267,002) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Siemens AG (Call) Dec-13/$100.00 23,422 $19,388 Total purchased options outstanding (cost $20,630) SHORT-TERM INVESTMENTS (10.6%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, October 16, 2014 (SEG) (SEGSF) $273,000 $272,748 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, April 3, 2014 (SEGSF) 17,000 16,996 Putnam Cash Collateral Pool, LLC 0.15% (d) 17,469,391 17,469,391 Putnam Short Term Investment Fund 0.07% (AFF) 8,307,950 8,307,950 SSgA Prime Money Market Fund 0.02% (P) 120,000 120,000 Total short-term investments (cost $26,187,078) TOTAL INVESTMENTS Total investments (cost $230,957,562) (b) FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $13,067,565) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 12/18/13 $3,668,808 $3,670,022 $1,214 Citibank, N.A. Euro Sell 12/18/13 5,814,865 5,780,097 (34,768) Deutsche Bank AG Euro Buy 12/18/13 1,309,920 1,310,410 (490) JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/16/14 2,286,439 2,307,036 20,597 Total FUTURES CONTRACTS OUTSTANDING at 10/31/13 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 8 $3,502,000 Dec-13 $3,970 Total WRITTEN OPTIONS OUTSTANDING at 10/31/13 (premiums $2,222) (Unaudited) Expiration Contract date/strike price amount Value Siemens AG (Call) Dec-13/$110.00 $1,501 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 (Unaudited) Payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. units 1,794 5/6/14 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index $(11,649) Deutsche Bank AG baskets 11,032 7/1/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (DBPTCABL) of common stocks 54,545 Goldman Sachs International shares 4,994 10/17/14 1 month USD-LIBOR minus 0.35% Verizon Communications, Inc. 295 shares 19,977 10/17/14 (1 month USD-LIBOR plus 0.40%) Vodafone Group PLC 6,946 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $246,561,373. (b) The aggregate identified cost on a tax basis is $231,311,778, resulting in gross unrealized appreciation and depreciation of $37,292,572 and $3,573,237, respectively, or net unrealized appreciation of $33,719,335. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $7,369,627 $12,110,365 $11,172,042 $847 $8,307,950 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $16,969,651. The fund received cash collateral of $17,469,391, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $193,559 to cover certain derivatives contracts and delayed delivery securities. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $46,417 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $119,902. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $36,723,696 $— $— Consumer staples 22,644,746 — — Energy 24,871,001 781,996 — Financials 38,562,222 — — Health care 31,863,655 — — Industrials 18,684,048 3,802,969 — Information technology 42,501,500 — — Materials 8,250,739 328,966 — Telecommunication services 2,030,704 — — Utilities 7,440,492 — — Total common stocks — Convertible preferred stocks 337,906 — — Purchased options outstanding — 19,388 — Short-term investments 8,427,950 17,759,135 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(13,447) $— Futures contracts 3,970 — — Written options outstanding — (1,501) — Total return swap contracts — 50,137 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $21,811 $35,258 Equity contracts 85,144 13,150 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (contract amount) 18,000 Written equity option contracts (contract amount) 18,000 Futures contracts (number of contracts) 6 Forward currency contracts (contract amount) $10,800,000 OTC total return swap contracts (notional) $1,900,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 27, 2013
